Citation Nr: 0412325	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
gunshot wound injuries to the stomach.

3.  Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran had active service from July 1943 to March 1946.  
He is a recipient of the Combat Infantryman Badge.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  At present, the case is being remanded to 
the RO via the Appeals Management Center, in Washington, D.C.  

The Board notes that the veteran presented testimony during 
an appeals hearing via video conference before the 
undersigned Veterans Law Judge (VLJ) in August 2003.  A copy 
of the hearing transcript issued following the hearing is of 
record.   

During the hearing testimony, the veteran raised a claim for 
entitlement to service connection for tinnitus.  This issue 
is referred to the RO for initial consideration.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the veteran and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)) 
(2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the veteran was awarded a CIB during his 
active service, which gives him "combat veteran" status.  
His discharge documents further indicate that he served as a 
rifleman for 17 months, in addition to serving as a gas mask 
repairman for 10 months.  At present, he claims he currently 
suffers from bilateral hearing loss and from the residuals of 
gunshot wound injuries to the stomach.  In this respect, the 
record includes a July 2002 VA examination report diagnosing 
the veteran with moderate/severe to profound sensorineural 
hearing loss bilaterally, but it fails to discuss the 
etiology of the veteran's hearing loss.  Additionally, 
October 2001 VA medical notations indicate the veteran has 
"stomal scarring," but it does not appear the veteran has 
been given the benefit of a VA examination in order to 
determine the etiology of such scarring.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo VA 
examinations in order to determine the etiology of the 
claimed bilateral hearing loss and residuals of gunshot wound 
injuries to the stomach.

During the videoconference hearing, the veteran and his 
representative proffered additional documentation in support 
of his claims, including information pertaining to his unit 
during the War, a copy of a newspaper article, and a waiver 
of RO review of this evidence.  However, this evidence has 
not yet been incorporated into the veteran's claims file.  
Upon remand, this evidence should be obtained and associated 
with the claims file for review by adjudicators.

Furthermore, during the August 2003 hearing, the veteran 
testified that he was receiving treatment at the McClellan VA 
Medical Center (VAMC) in Little Rock, as well as at the VAMC 
in North Little Rock.  As such, the RO should assist the 
veteran in obtaining any additional available VA and private 
medical records that may be identified as relevant to the 
claims on appeal.

Lastly, the Board notes that, via the April 2001 notice of 
disagreement, the January 2002 statement of the case, and the 
March 2002 substantive appeal, the veteran perfected his 
appeal regarding the issue of entitlement to an increased 
disability evaluation for generalized anxiety disorder, 
currently evaluated as 30 percent disabling.  Subsequently, 
in an April 2003 statement, the veteran further reiterated 
that he was seeking an increased rating for his anxiety 
disorder, to include the award of a 100 percent disability 
rating.  However, in a May 2003 statement, the veteran 
appears to indicate that he desires to "drop" his 2003 
claim, but to continue with his April 2001 appeal.  As it is 
not clear from the language of the May 2003 statement as to 
whether he desires to withdraw his appeal for an increased 
rating for his anxiety disability, the RO should contact the 
veteran, and request that he clarify his request. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issues on 
appeal.

2.  The RO should obtain the evidence 
proffered by the veteran and his 
representative during the August 2003 
videoconference hearing for association 
with the claims file.

3.  In the March 2002 substantive appeal, 
the veteran perfected his appeal 
regarding the issue of entitlement to an 
increased disability evaluation for 
generalized anxiety disorder, currently 
evaluated as 30 percent disabling.  
Subsequently, in an April 2003 statement, 
he further reiterated that he was seeking 
an increased rating for his anxiety 
disorder, to include the award of a 100 
percent disability rating.  However, a 
May 2003 statement appears to indicate 
that he desires to "drop" his 2003 
claim, but to continue with his April 
2001 appeal.  As it is not clear from the 
language of the May 2003 statement 
whether the veteran desires to withdraw 
his appeal for an increased rating for 
his anxiety disability, the RO should 
contact the veteran, and request that he 
clarify his request for a withdrawal of 
the appeal regarding the issue of an 
increased rating for the service-
connected anxiety disability. 

4.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed bilateral hearing loss and 
residuals of gunshot wound injuries to 
the stomach.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

5.  All medical records from the 
McClellan VAMC in Little Rock, and the 
VAMC in North Little Rock, which are not 
already contained within the claims file 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  

6.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded compensation examinations, 
conducted by appropriate specialists to 
evaluate the nature, severity, and 
etiology of the claimed bilateral hearing 
loss and residuals of gunshot wound 
injuries to the stomach.  If no such 
disorders are currently found, the 
examiner should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnoses of the claimed 
disorder.  Following an examination of 
the veteran and a review of his medical 
records and history, and all post-service 
medical records, including the veteran's 
history of combat and his 17 months as a 
rifleman, the VA specialists should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
bilateral hearing loss and residuals of 
gunshot wound injuries to the stomach, if 
shown, became manifest during his active 
service, were incurred in or aggravated 
during his active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or are otherwise related to his 
active service.  It is requested that the 
VA specialists reconcile any 
contradictory evidence regarding the 
etiology of the claimed bilateral hearing 
loss and residuals of gunshot wound 
injuries to the stomach, including the 
aging process.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written reports.

7.  The veteran should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applies, should be 
obtained by the RO and associated with 
the claims folder.

8.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  

9.  After completion of the above, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
bilateral hearing loss and residuals of 
gunshot wound injuries to the stomach.  
If the determinations remain unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



